8/1DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-9, 11, 20-21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU (Pub. No.: US 20200305099 A1), hereinafter LIU.

With respect to claim 8, LIU teaches A base station for wireless communication, comprising: 
a memory ([0030]); and 
one or more processors, operatively coupled to the memory, configured to ([0030]): 
determine synchronization signal block (SSB) information that indicates ([0086, 0089-0090], the base station generates indication information. The indication information includes a number of groups of beams and an identifier. The identifier identifies whether an SSB is sent for a beam other than the to-be-sent beam in a group of beams for which an SSB is sent), for each respective SSB of one or more SSBs, a quantity of how many beams are associated with the respective SSB ([0086], The indication information includes a number of groups of beams and an identifier. The identifier identifies whether an SSB is sent for a beam other than the to-be-sent beam in a group of beams for which an SSB is sent); and 
transmit the SSB information to a user equipment (UE) ([0087], the base station sends the indication information and the SSB for the to-be-sent beam to User Equipment (UE)).

With respect to claim 9, LIU teaches wherein the memory and the one or more processors are configured to transmit the SSB information via one or more of a radio resource control message ([0066], The indication information may be carried in Radio Resource Control (RRC) signaling).

With respect to claim 11, LIU teaches wherein the quantity is indicated by one or more bits ([0064], A bitmap {1, 1, 0, 1, 0, 1, 1, 1} corresponding to the groups of beams).

With respect to claim 20, LIU teaches A method of wireless communication performed by a base station, comprising: 
determining synchronization signal block (SSB) information that indicates ([0086, 0089-0090], the base station generates indication information. The indication information includes a number of groups of beams and an identifier. The identifier identifies whether an SSB is sent for a beam other than the to-be-sent beam in a group of beams for which an SSB is sent), for each respective SSB of one or more SSBs, a quantity of how many beams are associated with the respective SSB ([0086], The indication information includes a number of groups of beams and an identifier. The identifier identifies whether an SSB is sent for a beam other than the to-be-sent beam in a group of beams for which an SSB is sent); and 
transmitting the SSB information to a user equipment (UE) ([0087], the base station sends the indication information and the SSB for the to-be-sent beam to User Equipment (UE)).

With respect to claim 21, this claim recites the base station of claim 9, and it is rejected for at least the same reasons.

With respect to claim 23, this claim recites the base station of claim 11, and it is rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, in view of Kotecha et al. (Pub. No.: US 20200153498 A1), hereinafter Kotecha, and further in view of NILSSON et al. (Pub. No.: US 20180249394 A1), hereinafter NILSSON.   

With respect to claim 1, LIU teaches A user equipment (UE) for wireless communication, comprising: 
a memory ([0036]); and 
one or more processors, operatively coupled to the memory, configured to ([0036]): 
receive synchronization signal block (SSB) information that indicates ([0086, 0088], the UE receives the SSB), for each respective SSB of one or more SSBs, a quantity of how many beams are associated with the respective SSB ([0086], The indication information includes a number of groups of beams and an identifier. The identifier identifies whether an SSB is sent for a beam other than the to-be-sent beam in a group of beams for which an SSB is sent); 
determine one or more beams that provide an SSB based at least in part on the SSB information([0072], the UE may determine a beam for which a corresponding SSB is sent by the base station).

Although LIU teaches SSB as set forth above.  LIU does not explicitly teach monitor SSBs.  

However, Kotecha teaches monitor SSBs ([0022], The user equipment 120 monitors downlink SSBs transmitted by the base station 110).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kotecha, monitor SSBs, into the teachings of LIU, in order to improve beam tracking results in even higher control overhead and bandwidth resources (Kotecha, [0004]).

The combination of LIU and Kotecha does not explicitly teach direct one or more reception beams toward the one or more beams.

However, NILSSON direct one or more reception beams toward the one or more beams ([0039], direct its reception beam towards one of the transmission beams).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of NILSSON, direct one or more reception beams toward the one or more beams, into the teachings of LIU and Kotecha, in order to provide efficient handling of beam link failures (NILSSON, [0008]).

With respect to claim 5, the combination of LIU, Kotecha and NILSSON teaches the method of claim 1.  LIU teaches wherein the quantity is indicated by one or more bits ([0064], A bitmap {1, 1, 0, 1, 0, 1, 1, 1} corresponding to the groups of beams).

With respect to claim 13, LIU teaches A method of wireless communication performed by a user equipment (UE), comprising: 
receiving synchronization signal block (SSB) information that indicates ([0086, 0088], the UE receives the SSB), for each respective SSB of one or more SSBs, a quantity of how many beams are associated with the respective SSB ([0086], The indication information includes a number of groups of beams and an identifier. The identifier identifies whether an SSB is sent for a beam other than the to-be-sent beam in a group of beams for which an SSB is sent); 
determining one or more beams that provide an SSB based at least in part on the SSB information ([0072], the UE may determine a beam for which a corresponding SSB is sent by the base station).

Although LIU teaches SSB as set forth above.  LIU does not explicitly teach monitor SSBs.  

However, Kotecha teaches monitor SSBs ([0022], The user equipment 120 monitors downlink SSBs transmitted by the base station 110).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kotecha, monitor SSBs, into the teachings of LIU, in order to improve beam tracking results in even higher control overhead and bandwidth resources (Kotecha, [0004]).

The combination of LIU and Kotecha does not explicitly teach direct one or more reception beams toward the one or more beams.

However, NILSSON direct one or more reception beams toward the one or more beams ([0039], direct its reception beam towards one of the transmission beams).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of NILSSON, direct one or more reception beams toward the one or more beams, into the teachings of LIU and Kotecha, in order to provide efficient handling of beam link failures (NILSSON, [0008]).

With respect to claim 17, this claim recites the UE of claim 5, and it is rejected for at least the same reasons.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, in view of Kotecha, in view of NILSSON, and further in view of DA SILVA et al. (Pub. No.: US 20200068463 A1), hereinafter DA SILVA.

With respect to claim 6, the combination of LIU, Kotecha and NILSSON teaches the method of claim 1.  LIU teaches wherein the SSB information indicates whether each beam corresponding to a respective SSB as set forth above.

The combination of LIU, Kotecha and NILSSON does not explicitly teach SSB is a wide beam or a narrow beam.

However, DA SILVA teaches SSB is a wide beam ([0145], SSB wide beam).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of DA SILVA, SSB is a wide beam, into the teachings of LIU, Kotecha and NILSSON, in order to provide beamforming and reporting of Channel State Information Reference Signal (CSI-RS) (DA SILVA, [0001]).

With respect to claim 18, this claim recites the UE of claim 6, and it is rejected for at least the same reasons.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, in view of Kotecha, in view of NILSSON, and further in view of Rune et al. (Pub. No.: US 20200084703 A1), hereinafter Rune.

With respect to claim 7, the combination of LIU, Kotecha and NILSSON teaches the method of claim 1.  LIU teaches wherein the one or more beams as set forth above.

The combination of LIU, Kotecha and NILSSON does not explicitly teach include one or more single frequency network (SFN) beams.

However, Rune teaches include one or more single frequency network (SFN) beams ([0103], wide beams using single frequency network transmission format).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Rune, SSB is a wide beam, into the teachings of LIU, Kotecha and NILSSON, in order to provide System Information for a serving cell and two or more second cells within an SI area of the serving cell (Rune, [0002]).

With respect to claim 19, this claim recites the UE of claim 7, and it is rejected for at least the same reasons.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, in view of DA SILVA.

With respect to claim 12, LIU teaches wherein the SSB information indicates whether each beam corresponding to a respective SSB as set forth above.

LIU does not explicitly teach SSB is a wide beam or a narrow beam.

However, DA SILVA teaches SSB is a wide beam ([0145], SSB wide beam).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of DA SILVA, SSB is a wide beam, into the teachings of LIU, in order to provide beamforming and reporting of Channel State Information Reference Signal (CSI-RS) (DA SILVA, [0001]).

With respect to claim 24, this claim recites the base station of claim 12, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 2-4, 10, 14-16, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190306828 A1; “KIM”, ([0099])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469